Citation Nr: 1325961	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to a service-connected major depressive disorder with an anxiety disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a heart disorder (listed as coronary artery disease/cardiomyopathy), to include as secondary to a service-connected major depressive disorder with an anxiety disorder.  

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for a major depressive disorder with an anxiety disorder.  He is also service-connected for a left knee disability (torn meniscus of the left knee).  The Veteran contends that he has a heart disorder that is related to service, or, more specifically, that is related to his service-connected major depressive disorder with an anxiety disorder.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any heart problems.  Such records do indicate that the Veteran was treated for left knee problems on multiple occasions, and that he was seen for a personal problem and for personal consultations.  

Post-service private and VA treatment records indicate that the Veteran was treated for numerous disorders, including variously diagnosed heart problems such as a myocardial infarction, coronary artery disease, ischemic cardiomyopathy, and atrial fibrillation.  The Veteran was also treated for his service-connected major depressive disorder with an anxiety disorder.  

A May 2011 VA ischemic heart disease examination report related diagnoses of coronary artery disease, with a date of diagnosis of 2001, and ischemic cardiomyopathy, also with a date of diagnosis of 2001.  The examiner reported that the Veteran's service treatment records, private treatment records, and VA treatment records, were all reviewed.  The examiner commented that the Veteran's heart disorder was not caused by or a result of his service-connected major depressive disorder.  The examiner indicated that he could not find sufficient evidence to support the claim that the Veteran's heart disorder was secondary to a major depressive disorder.  The examiner stated that the Veteran did have anxiety which might, in turn, induce chest discomfort, but that such disorder did not cause coronary artery disease or ischemic cardiomyopathy.  

The VA examiner did not address whether the Veteran's heart disorder was related to his period of service.  Additionally, the VA examiner did not specifically address whether the Veteran's service-connected major depressive disorder with an anxiety disorder aggravated his heart disorder.  The examiner did indicate that the Veteran's anxiety might induce chest discomfort, but stated that such disorder did not cause coronary artery disease or ischemic cardiomyopathy.  It is unclear whether the examiner was indicating that the Veteran's major depressive disorder and/or anxiety disorder aggravated his heart disorder.  The examiner also did not provide much in the way of a rationale for his opinion that the Veteran's heart disorder was not caused by or a result of his service-connected major depressive disorder (with an anxiety disorder).  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claim folder, as to his claim for service connection for a heart disorder, to include as secondary to a service-connected major depressive disorder with an anxiety disorder.  In light of the evidence of record, the Board finds that such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for heart problems since March 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed heart disorder, to include as secondary to a service-connected major depressive disorder with an anxiety disorder.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must diagnose all current heart disorders.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed heart disorders, are related to and/or had their onset during his period of service.  

The examiner must also opine as to whether the Veteran's service-connected major depressive disorder with an anxiety disorder caused or aggravated any diagnosed heart disorders.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


